In an action, inter alia, to declare that the Home Insurance Company is obligated to provide Jordan Shames with coverage and a defense pursuant to an excess insurance policy, the appeal is from a judgment of the Supreme Court, Suffolk County, entered July 18, 1978, which, inter alia, determined that Jordan Shames did not have the required underlying insurance to invoke the provisions of the excess insurance policy issued by the Home Insurance Company. Judgment affirmed, without costs or disbursements. We agree with Special Term that the exclusion, when read with the entire policy, clearly and unambiguously excludes any coverage as to land motor vehicles, unless the applicable underlying insurance is maintained. What appellant seeks, in effect, is to convert this personal excess and catastrophe policy into prime insurance for his motorcycle, for which no underlying insurance was maintained. This appellant cannot do. Mangano, J. P., Gulotta, Cohalan and Gibbons, JJ., concur.